Nancy L. Wasch, Esq.                                                            749 Spring Valley Road
Member of the PA Bar                                                            Doylestown, PA 18901
nwasch@waschritson.com                                                          (215) 340-1413

Daniel C. Ritson, Esq.                                                          140 New Street, Ste 2201
Member of the NJ, NY, and PA Bars                                               Mamaroneck, NY 10543
dritson@waschritson.com                                                         (973) 650-6245



                                          April 27, 2021

Hon. John P. Cronan, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007

        Re:      Angel Villano v. 181 Pharmacy Inc. d/b/a Tulsi Pharmacy, et al.
                 Case No. 1:21-cv-01582-JPC

Dear Judge Cronan:

        We represent the named Defendants in this action. I am pleased to write on behalf of all
parties, to advise that the parties have reached a settlement in principle, intended to fully resolve
this action. As Plaintiff’s Complaint includes claims under the Fair Labor Standards Act, the
parties jointly will petition the court for approval of the proposed settlement in accordance with
Rule 3(G) of Your Honor’s Individual Rules and Practices in Civil Cases. In that regard, the
parties respectfully request that this action (and in particular, the time in which Defendants must
respond to Plaintiff’s Complaint, currently to expire on May 1, 2021) be stayed, and that the parties
be provided with thirty (30) days to prepare and submit the required motion and supporting
documents.

        The parties greatly appreciate Your Honor’s consideration.

                                                      Respectfully submitted,
                                                      Daniel C. Ritson
                                                      DANIEL C. RITSON

cc:     Jesse C. Rose, Esq.                      The request for a stay is denied. All deadlines and conferences are
                                                 adjourned sine die. The parties shall submit all required documents for
                                                 Court approval, in accordance with 3.G of the Court's Individual Rules
                                                 and Practices in Civil Cases, by May 27, 2021.



                                                 SO ORDERED.
                                                                                    ___________________________
                                                 Date: April 27, 2021
                                                                                    JOHN P. CRONAN
                                                       New York, New York
                                                                                    United States District Judge
